Citation Nr: 0502310	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-28 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than August 16, 
2001, for the award of an initial 100 percent disability 
rating for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
granted service connection for PTSD and assigned an initial 
100 percent, effective August 16, 2001, the date of receipt 
of the veteran's claim.  

As set forth in more detail below, a remand of this matter is 
necessary.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

A review of the record shows that in an October 1996 rating 
decision, the RO denied service connection for PTSD on the 
basis that the evidence did not show that the veteran 
currently had PTSD.  In an October 1996 letter, he was duly 
notified of this determination, as well as his appellate 
rights, but he did not appeal.  Thus, the decision is final 
and not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1996).

On August 16, 2001, the RO received the veteran's application 
to reopen his claim of service connection for PTSD.  The 
record does not show, nor does the veteran contend, that 
there was a claim of service connection for PTSD pending 
prior to that date.

In an October 2002 rating decision, the RO granted service 
connection for PTSD, effective August 16, 2001, and assigned 
an initial 70 percent rating.  In February 2003, the veteran 
submitted a notice of disagreement with this determination.  
In a May 2003 rating decision, however, the RO granted an 
initial, maximum 100 percent rating for PTSD, effective 
August 16, 2001.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran's attorney appealed this decision on the 
veteran's behalf, claiming that "the veteran seeks an 
earlier effective date for his Total Rating than granted in 
the Rating Decision."  

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2004) 
(emphasis added).  The effective date of an award based on 
the receipt of new and material evidence in a claim reopened 
after final disallowance will be the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1), (r) (2004) 
(emphasis added).

In this case, the veteran's attorney has submitted no 
evidence or specific argument as to why an effective date 
earlier than August 16, 2001, is warranted.  The Board has 
carefully reviewed the record, including the August 2003 
boilerplate submission of the veteran's attorney, but is 
unable to discern the nature of his disagreement with the 
RO's actions.  Nonetheless, he has requested a remand of this 
matter for the purpose of obtaining clinical records from the 
Denver VA Medical Center and the Vet Center in Pueblo, 
Colorado.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  This duty includes making as many 
requests as necessary to obtain relevant records from a 
Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2004) 
(emphasis added).  

Given the facts of this case, it is certainly far from clear 
that the VA and Vet Center records requested by the veteran's 
attorney are relevant.  See e.g. 38 C.F.R. § 3.157 (2004) 
(providing that VA clinical records may form the basis of an 
informal claim for increased benefits only where a formal 
claim of service connection has already been allowed).  
Again, however, the veteran's attorney has submitted no 
evidence or argument as to why such records are relevant.  
Therefore, to avoid any possibility of prejudice to the 
veteran, the Board will order a remand of this matter to 
obtain these records.  

In view of the foregoing, this matter is remanded for the 
following actions:

1.  The RO should contact the Denver VAMC 
and the Vet Center in Pueblo, Colorado 
and request copies of treatment records 
pertaining to the veteran.

2.  Then the RO should review the claims, 
considering all the evidence of record.  
If the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The case should then be returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




